UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-06628 The Yacktman Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgepoint Parkway Building One, Suite 320 Austin, TX 78730 (Address of principal executive offices) (Zip code) Donald A. Yacktman c/o Yacktman Asset Management Co. 6300 Bridgepoint Parkway Building One, Suite 320 Austin, TX 78730 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: 12/31/2011 Date of reporting period:06/30/2011 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT June 30, 2011 The Yacktman Funds, Inc. MESSAGE TO SHAREHOLDERS Donald A. Yacktman Stephen Yacktman Jason Subotky For the first six months of the year, The Yacktman Focused Fund and The Yacktman Fund are up a solid 8.14% and 8.52% respectively, compared to the S&P 500 which appreciated 6.02%.Over longer time periods, our funds have significantly outperformed the S&P 500.$10,000 invested in The Yacktman Focused Fund and The Yacktman Fund 10 years ago would be $34,244 and $31,285 respectively compared to $13,076 in the S&P 500. The Yacktman Average Annual Returns Focused Fund S&P 500® One Year (07/01/10 - 06/30/11) 27.02% 30.69% Three Years (07/01/08 - 06/30/11) 19.30% 3.34% Five Years (07/01/06 - 06/30/11) 11.70% 2.94% Ten Years (07/01/01 - 06/30/11) 13.10% 2.72% Cumulative Returns One Year (07/01/10 - 06/30/11) 27.02% 30.69% Three Years (07/01/08 - 06/30/11) 69.80% 10.35% Five Years (07/01/06 - 06/30/11) 73.90% 15.61% Ten Years (07/01/01 - 06/30/11) 242.44% 30.76% n The Yacktman Focused Fund o S&P 500® The chart assumes an initial gross investment of $10,000 made on 6/30/01. 2 The Yacktman Funds, Inc. Average Annual Returns The Yacktman Fund S&P 500® One Year (07/01/10 - 06/30/11) 27.78% 30.69% Three Years (07/01/08 - 06/30/11) 18.36% 3.34% Five Years (07/01/06 - 06/30/11) 10.71% 2.94% Ten Years (07/01/01 - 06/30/11) 12.08% 2.72% Cumulative Returns One Year (07/01/10 - 06/30/11) 27.78% 30.69% Three Years (07/01/08 - 06/30/11) 65.80% 10.35% Five Years (07/01/06 - 06/30/11) 66.29% 15.61% Ten Years (07/01/01 - 06/30/11) 212.85% 30.76% n The Yacktman Fund o S&P 500® The chart assumes an initial gross investment of $10,000 made on 6/30/01. Returns shown include the reinvestment of all dividends, but do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The above past performance is not predictive of future results. The investment return and principal value of the Funds will fluctuate so that your shares, when redeemed, may be worth more or less than their original cost. Media In the first half of 2011, media shares performed well with News Corp, Viacom, and Comcast each rising more than 10%.Cable television channels produced especially strong results for our media holdings.At Viacom, MTV was especially strong, with primetime ratings up nearly 65%. After the end of the second quarter, News Corp became a major news story as new information about an old phone hacking scandal at its newspaper, News of The World, was released.News Corp management has taken swift action to deal with the issues, including closing the News of The World, withdrawing a bid for BSkyB, authorizing an increase to the share repurchase, and making 3 The Yacktman Funds, Inc. management changes.We continue to monitor the situation closely and think News Corp is taking the right steps to address the issues and move forward. Consumer Staples PepsiCo, Procter & Gamble, Coca-Cola, and Sysco are four of our top ten positions in each fund, and all appreciated during the first half of 2011.PepsiCo and Sysco rose more than 10% each, while Procter & Gamble and Coca-Cola both increased modestly and detracted from our overall results.We like the steady nature of these consumer staples businesses and think that the valuations are compelling. “Old Tech” In the first half, Microsoft, Cisco, and HP all fell even though the S&P 500 has produced positive results.We used the declines in these stocks to increase our weighting to this group companies which we call “old tech” because they are more established and generally not making exciting new innovations. Cisco Systems declined nearly 10% during the first half and we increased our exposure, making it the 5th largest holding in each fund.The company has a stellar balance sheet with significant excess cash, and we think management is objectively facing the challenges in the business. Despite producing strong earnings, Microsoft declined modestly in the first half and the company disappointed us by offering $8.5 billion to acquire Skype.We think Microsoft is paying too high a price for this business, and management has had a poor record of integrating and managing acquisitions.Fortunately, the amount of money on the proposed deal is not especially significant to Microsoft and represents only about 5 months of free cash flow. 4 While some of our companies disappoint us from time to time, we think it is important to objectively evaluate information in context of our entire investment thesis.In Microsoft’s case, we think the valuation is so compelling that we are able to look beyond this modest-sized deal which we do not especially like. Hewlett-Packard declined during the first half as business results continued to be challenging.The weak share price is due in part to business issues and in larger part to the general disfavor of “old tech” shares which we believe also impacted Cisco and Microsoft.We think Hewlett-Packard’s stock could perform well from current levels even if its businesses continue to struggle. Healthcare During the first half of 2011, healthcare stocks were strong.Johnson & Johnson, C.R. Bard, and UnitedHealth Group were our best contributors to results, appreciating more than 10% each.We think valuations continue to be compelling in the healthcare sector. Conclusion We are highly confident about our holdings.The quality level of the companies in the funds is extremely high and valuations are attractive.We will work hard to objectively examine current positions and new opportunities and, as always, we will continue to be diligent, objective, and patient when managing The Yacktman Funds. Sincerely, The Yacktman Team The performance data quoted for the Yacktman Funds represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that the investor’s shares, when redeemed, may be worth more or less than their original cost. The current performance may be higher or lower than the performance data quoted. The most recent month-end performance may be obtained by clicking on “Updated Performance” at www.yacktman.com. Cumulative returns assumes the reinvestment of dividends in the security or index. 5 The Yacktman Funds, Inc. An investor should consider the investment objectives, risks and charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other important information about the Funds. An investor may obtain a prospectus by also going to the Yacktman website at www.yacktman.com and clicking on “Prospectus” in the left hand column or by calling this toll free number 1-800-525-8258. The prospectus should be read carefully before investing. 6 The Yacktman Funds, Inc. EXPENSE EXAMPLE For the Six Months Ended June 30, 2011 (Unaudited) As a shareholder of the Yacktman Funds (the “Funds”), you incur ongoing costs, including management fees and other Fund expenses. If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2011 to June 30, 2011. Actual Expenses The first line of the table on the next page provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table on the next page provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 7 The Yacktman Funds, Inc. EXPENSE EXAMPLE (Cont’d.) For the Six Months Ended June 30, 2011 (Unaudited) Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Funds through a financial intermediary. Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. THE YACKTMAN FOCUSED FUND Expenses Beginning Ending paid during account account period value value 01/01/11- 01/01/11 06/30/11 06/30/111 Actual Hypothetical (5% return before expenses) 1,000.00 1,018.65 6.21 THE YACKTMAN FUND Expenses Beginning Ending paid during account account period value value 01/01/11- 01/01/11 06/30/11 06/30/111 Actual Hypothetical (5% return before expenses) 1,000.00 1,020.83 4.01 1 Expenses are equal to the Funds’ annualized expense ratios (1.24% for The Yacktman Focused Fund and 0.80% for The Yacktman Fund), multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 The Yacktman Funds, Inc. EQUITY PURCHASES & SALES For the Six Months Ended June 30, 2011 (Unaudited) Current Current NEW PURCHASES Shares Held Shares Held The Yacktman The Yacktman Focused Fund Fund Intel Corp. — Intel Corporation designs, manufactures, and sells computer components and related products. The Company’s major products include microprocessors, chipsets, embedded processors and microcontrollers, flash memory products, graphics products, network and communications products, systems management software, conferencing products, and digital imaging products. Research In Motion Ltd. Research In Motion Limited designs, manufactures, and markets wireless solutions for the worldwide mobile communications market.The Company provides platforms and solutions for access to email, phone, SMS messaging, Internet, and Intranet-based applications. 9 The Yacktman Focused Fund TOP TEN EQUITY HOLDINGS June 30, 2011 (Unaudited) Percentage of Net Assets News Corp., Class A % PepsiCo, Inc. % Procter & Gamble Co. % Microsoft Corp. % Cisco Systems, Inc. % Coca-Cola Co. % Pfizer, Inc. % Sysco Corp. % Viacom, Inc., Class B % Johnson & Johnson % Total % FUND DIVERSIFICATION June 30, 2011 (Unaudited) 10 The Yacktman Focused Fund EQUITY PURCHASES & SALES For the Six Months Ended June 30, 2011 (Unaudited) Net Shares Current PURCHASES Purchased Shares Held Apollo Group, Inc. Becton, Dickinson & Co. Cisco Systems, Inc. Colgate-Palmolive Co. C.R. Bard, Inc. Exxon Mobil Corp. Hewlett-Packard Co. H&R Block, Inc. Johnson & Johnson Microsoft Corp. News Corp., Class A PepsiCo, Inc. Procter & Gamble Co. Research In Motion Ltd. Sysco Corp. U.S. Bancorp Wal-Mart Stores, Inc. Net Shares Current SALES Sold Shares Held Clorox Co. eBay, Inc. Lancaster Colony Corp. 11 The Yacktman Focused Fund PORTFOLIO OF INVESTMENTS June 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS - 86.50% Auto Manufacturers - 0.81% Toyota Industries Corporation - ADR (a) $ Banks - 2.85% The Bancorp, Inc. (a) U.S. Bancorp Beverages - 14.17% Coca-Cola Co. PepsiCo, Inc. Commercial Services & Supplies - 1.90% H&R Block, Inc. Communications Equipment - 0.81% Research In Motion Ltd (a) Computers & Peripherals - 2.15% Hewlett-Packard Co. Diversified Consumer Services - 1.63% Apollo Group, Inc. (a) Diversified Financial Services - 0.04% Resource America, Inc., Class A Electronic Equipment, Instruments & Components - 0.46% Corning, Inc. Food & Staples Retailing - 3.49% Sysco Corp. Food Products - 0.41% Lancaster Colony Corp. See notes to financial statements. 12 Number of Shares Value Health Care Equipment & Supplies - 5.45% Becton Dickinson & Co. $ C.R. Bard, Inc. Covidien Plc Stryker Corp. Health Care Providers & Services - 0.85% UnitedHealth Group, Inc. Household Products - 10.72% Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. Internet Retail - 0.20% eBay, Inc. (a) IT Services - 4.90% Cisco Systems, Inc. Total System Services, Inc. Media - 16.52% Comcast Corp. Liberty Media Corp., Interactive-Series A (a) News Corp., Class A Viacom, Inc., Class B Oil, Gas & Consumable Fuels - 3.87% ConocoPhillips Exxon Mobil Corp. See notes to financial statements. 13 The Yacktman Focused Fund PORTFOLIO OF INVESTMENTS (Cont’d.) June 30, 2011 (Unaudited) Number of Shares Value Pharmaceuticals - 6.38% Johnson & Johnson $ Pfizer, Inc. Software - 7.40% Microsoft Corp. Specialty Retail - 1.49% Wal-Mart Stores, Inc. TOTAL COMMON STOCKS (Cost $2,405,324,281) Principal Amount Value CORPORATE BONDS - 0.24% Media - 0.24% Liberty Media Corp. 8.250%, 02/01/2030 $ TOTALCORPORATE BONDS (Cost $7,370,841) SHORT-TERM INVESTMENTS - 12.44% Commercial Paper - 0.79% American Express Co. 0.000%, 07/01/2011 Demand Note - 0.01% U.S. Bancorp 0.000% See notes to financial statements. 14 Principal Amount Value U.S. Treasury Bills - 11.64% U.S. Treasury Bill 0.024%, 07/14/2011 $ $ 0.039%, 08/18/2011 0.010%, 09/15/2011 0.015%, 09/22/2011 0.022%, 10/13/2011 0.025%, 10/20/2011 0.050%, 11/10/2011 0.061%, 12/01/2011 0.070%, 12/15/2011 0.077%, 12/22/2011 0.086%, 12/29/2011 TOTAL SHORT-TERM INVESTMENTS (Cost $400,098,593) Total Investments (Cost $2,812,793,715) - 99.18% Other Assets in Excess of Liabilities - 0.82% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a)Non-Income Producing The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See notes to financial statements. 15 The Yacktman Fund TOP TEN EQUITY HOLDINGS June 30, 2011 (Unaudited) Percentage of Net Assets News Corp., Class A % PepsiCo, Inc. % Microsoft Corp. % Procter & Gamble Co. % Cisco Systems, Inc. % Johnson & Johnson % Coca-Cola Co. % Sysco Corp. % Viacom, Inc., Class B % ConocoPhillips % Total % FUND DIVERSIFICATION June 30, 2011 (Unaudited) 16 The Yacktman Fund EQUITY PURCHASES & SALES For the Six Months Ended June 30, 2011 (Unaudited) Net Shares Current PURCHASES Purchased Shares Held Apollo Group Bank of New York Mellon Corp. Becton, Dickinson & Co. C.R. Bard, Inc. H&R Block, Inc. Cisco Systems, Inc. Colgate-Palmolive Co. Exxon Mobil Corp. Hewlett-Packard Co. Intel Corp. Johnson & Johnson Microsoft Corp. News Corp., Class A PepsiCo., Inc. Pfizer, Inc. Procter & Gamble Co. Research In Motion Ltd. Sysco Corp. U.S. Bancorp Wal-Mart Stores, Inc. Net Shares Current SALES Sold Shares Held Clorox Co. Coca-Cola Co. Dell, Inc. — Dish Network Corp. — eBay, Inc. SLM Corp., Series A — 17 The Yacktman Fund PORTFOLIO OF INVESTMENTS June 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS - 86.63% Banks - 2.88% The Bancorp, Inc. (a) $ U.S. Bancorp Beverages - 13.84% Coca-Cola Co. PepsiCo, Inc. Capital Markets - 1.04% Bank of New York Mellon Corp. Commercial Services & Supplies - 1.93% H&R Block, Inc. Communications Equipment - 0.80% Research In Motion Ltd. (a) Computers & Peripherals - 2.29% Hewlett-Packard Co. Consumer Finance - 0.23% American Express Co. Diversified Consumer Services - 1.66% Apollo Group, Inc. (a) Diversified Financial Services - 0.07% Resource America, Inc., Class A Electronic Equipment, Instruments & Components - 0.51% Corning, Inc. Food & Staples Retailing - 3.58% Sysco Corp. Food Products - 0.52% Lancaster Colony Corp. See notes to financial statements. 18 Number of Shares Value Health Care Equipment & Supplies - 6.08% Becton Dickinson & Co. $ C.R. Bard, Inc. Covidien Plc Medtronic, Inc. Stryker Corp. Health Care Providers & Services - 1.45% Patterson Companies, Inc. UnitedHealth Group, Inc. Household Products - 7.84% Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. Internet Retail - 0.75% eBay, Inc. (a) IT Services - 4.96% Cisco Systems, Inc. Total System Services, Inc. Media - 16.98% Comcast Corp. Liberty Media Holding Corp., Interactive-Series A (a) News Corp., Class A Viacom, Inc., Class B Oil, Gas & Consumable Fuels - 4.65% ConocoPhillips Exxon Mobil Corp. See notes to financial statements. 19 The Yacktman Fund PORTFOLIO OF INVESTMENTS (Cont’d.) June 30, 2011 (Unaudited) Number of Shares Value Pharmaceuticals - 7.05% Johnson & Johnson $ Pfizer, Inc. Semiconductor & Semiconductor Equipment - 0.94% Intel Corp. Software - 5.11% Microsoft Corp. Specialty Retail - 1.47% Wal-Mart Stores, Inc. TOTAL COMMON STOCKS (Cost $3,966,785,455) Principal Amount Value SHORT-TERM INVESTMENTS - 13.00% Commercial Paper - 0.96% American Express Co. 0.000%, 07/01/2011 $ Demand Note - 0.01% U.S. Bancorp 0.00% See notes to financial statements. 20 Principal Amount Value U.S. Treasury Bills - 12.03% U.S. Treasury Bill 0.077%, 07/07/2011 $ 0.111%, 07/14/2011 0.124%, 07/21/2011 0.107%, 08/04/2011 0.053%, 08/18/2011 0.007%, 09/01/2011 0.010%, 09/15/2011 0.015%, 09/22/2011 0.010%, 09/29/2011 0.025%, 10/06/2011 0.025%, 10/20/2011 0.050%, 11/10/2011 0.045%, 11/17/2011 0.062%, 11/25/2011 0.070%, 12/15/2011 0.077%, 12/22/2011 0.086%, 12/29/2011 TOTAL SHORT-TERM INVESTMENTS (Cost $701,848,918) Total Investments (Cost $4,668,634,373) - 99.63% Other Assets in Excess of Liabilities - 0.37% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a)Non-Income Producing See notes to financial statements. 21 The Yacktman Funds, Inc. STATEMENTS OF ASSETS & LIABILITIES June 30, 2011 (Unaudited) The Yacktman The Yacktman Focused Fund Fund ASSETS: Investments, at value (Cost $2,812,793,715 and $4,668,634,373, respectively) $ $ Cash — Receivable for fund shares sold Dividends and interest receivable Prepaid expenses Total Assets LIABILITIES: Payable for fund shares redeemed Payable for investments purchased Accrued investment advisory fees Other accrued expenses Total Liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Capital stock $ $ Undistributed net investment income Undistributed accumulated net realized gain Net unrealized appreciation Investments Total Net Assets $ $ CAPITAL STOCK, $0.0001 par value Authorized Issued and Outstanding NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE (Note 2) $ $ See notes to financial statements. 22 The Yacktman Funds, Inc. STATEMENTS OF OPERATIONS For the Period Ended June 30, 2011 (Unaudited) The Yacktman The Yacktman Focused Fund Fund INVESTMENT INCOME: Dividend income(1) $ $ Interest income Total investment income EXPENSES: Investment advisory fees Shareholder servicing fees Administration and accounting fees Federal and state registration fees Reports to shareholders Custody fees Professional fees Directors fees and expenses Compliance expenses Miscellaneous expenses Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN: Net realized gain (loss) on Investments Written Options ) — Total Change in unrealized appreciation (depreciation) on Investments Written Options ) — Total Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ (1)Net of $17,414 and $0, respectively in foreign withholding taxes. See notes to financial statements. 23 The Yacktman Funds, Inc. STATEMENTS OF CHANGES IN NET ASSETS OPERATIONS: Net investment income Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Redemption fees Payments for shares redeemed Net increase DISTRIBUTIONS PAID FROM: Net investment income Net realized gains Total distributions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed net investment income of $11,510,358, $1,267, $28,676,381, and $6,569, respectively) TRANSACTIONS IN SHARES: Shares sold Issued in reinvestment of distributions Shares redeemed Net increase See notes to financial statements. 24 The Yacktman Focused Fund The Yacktman Fund Six Months Ended Year Ended Six Months Ended Year Ended June 30, December 31, June 30, December 31, $ — — ) — ) — ) — ) — ) — ) — ) $ — — ) See notes to financial statements. 25 The Yacktman Funds, Inc. FINANCIAL HIGHLIGHTS The Yacktman Focused Fund For a Fund share outstanding Six Months Ended throughout each period June 30, 2011 (Unaudited) NET ASSET VALUE: Beginning of period $ OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investment securities Total from operations Redemption Fee Proceeds — * LESS DISTRIBUTIONS: From net investment income — From net realized gains — Total distributions — NET ASSET VALUE: End of period $ TOTAL RETURN % SUPPLEMENTAL DATA AND RATIOS Net assets; end of period (000’s) $ Ratio of expenses before expense reimbursements to average net assets (See Note 4) % Ratio of net expenses to average net assets % Ratio of net investment income to average net assets % Portfolio turnover rate % *Amount represents less than $0.01 per share. See notes to financial statements. 26 The Yacktman Focused Fund Year Ended December 31, $ ) ) —
